DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2:
The claim recites the limitation "the independent VCT phaser” in 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15:
The claim recites the limitation "the second camshaft” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16:
The claim recites the limitation "the angular movement” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 02/101207 to Cavara as evidenced by US patent application publication number 2009/0120388 to Lee et al. (Lee).
Regarding claim 16:
Cavara discloses:
A variable camshaft timing (VCT) assembly for controlling an angular position of camshafts, comprising: 
6 and 8), configured to couple with a first camshaft (12) and change an angular position of the first camshaft relative to (page 3, “The solid and the hollow shafts may turn by a certain angle, independently from each other, both when inactive and active. The turning is achieved by moving of the planetary gears 3 and 6 by means of the levers 4 and 7”) an angular position of a crankshaft (crank shaft connected to belt 1; page 3, “The crankshaft (not presented in the illustration), by means of a gear belt 1 or by a chain or gears (not presented in the illustration), drives the gear transmission that operates the camshaft A”); 
a link (4 or 7) and a pivot (“Y”) coupling the output (6 and 8) of the camshaft phaser to a second camshaft (9) that is concentric to the first camshaft (9 and 12 are concentric) thereby translating the angular movement from the output of the camshaft phaser into angular movement between: 1) the first camshaft and the crankshaft (page 2, “The crankshaft drives the camshaft control mechanism, changing thereby the cam shape and position”); 2) the second camshaft and the crankshaft (page 2, “The crankshaft drives the camshaft control mechanism, changing thereby the cam shape and position”); and 3) the first camshaft and the second camshaft (page 3, “The solid and the hollow shafts may turn by a certain angle, independently from each other, both when inactive and active”).
Cavara fails explicitly to disclose:
A hydraulically-actuated or electrically-actuated camshaft phaser.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the variable camshaft timing assembly of Cavara would .


Allowable Subject Matter

Claims 1, 3-6 and 8-13 allowed.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see remarks, filed 8/16/2021, with respect to the rejection(s) of claim(s) 16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cavara.
Regarding the claim objections:

Regarding the 35 USC 112(b) claim rejections:
The examiners amendments to the claims have addressed some of the previous rejections and for this reason they have been withdrawn. However, some of the previous rejection were not addressed and for this reason they were maintained.

Regarding the 35 USC 102 and 103 claim rejections:
The applicant’s amendments to the claims have addressed the 35 USC 102 rejections of claim 1, 6, 8, 9, 10 and 11.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/WESLEY G HARRIS/Examiner, Art Unit 3746